Citation Nr: 1604523	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration (and another 60-day period of abeyance was granted thereafter); however, no additional evidence has been submitted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that his obstructive sleep apnea initially manifested during his active duty service as a result of his in-service duties as an air traffic controller (which often involved long hours of shift work).  His DD Form 214 confirms that his military occupational specialty (MOS) in the Air Force was Air Traffic Control Craftsman for 16 years (as well as Command Post Journeyman for 4 years and 4 months).  While his service treatment records do not document any complaints, findings, diagnosis, or treatment of obstructive sleep apnea, a March 2004 in-service chiropractic treatment report noted that he had difficulty sleeping at night.

Post-service, a July 2010 VA treatment record noted the Veteran's request for a sleep study, as his wife had reported apnea problems for him as well as daytime sleepiness.  Thereafter, an August 2010 private sleep study revealed a diagnosis of obstructive sleep apnea; in the report of such study, the Veteran stated that his sleep problem had begun in the early 1990s.  Beginning in October 2010, VA treatment records have documented the Veteran's use of a CPAP machine for the treatment of his obstructive sleep apnea.

A September 2011 statement from one of the Veteran's fellow soldiers (and in-service roommate) recalled that for about a year in service, he would have to wear earplugs every night because the Veteran would snore ("the worst I've ever heard") and would "quit breathing for several minutes at a time" while sleeping.  A February 2012 statement from another fellow soldier noted that while stationed with the Veteran in Korea from 1991 to 1992, he noticed that when the Veteran slept he appeared to snore, stop breathing, and wake up, and that he appeared tired a majority of the time.  A March 2012 statement from the Veteran's mother noted that the Veteran's sleep apnea had been getting worse since 1992, when he was back from Korea on vacation and she had witnessed him snoring and stop breathing while sleeping.  A March 2012 statement from the Veteran's wife (who married the Veteran in March 1993) asserted that the Veteran had had sleep apnea "as long as I have known him," as he snored very loudly and would wake up gasping for air, and always seemed tired; she said she thought these symptoms might be stress-related due to his job as an air traffic controller in the military, and she noted that the Veteran refused to see a doctor for his sleep problems in service because he did not want to be disqualified from his military duties.

In February 2013, a VA physician assistant noted a review of the record (including the medical and lay evidence outlined above) and opined that the Veteran's obstructive sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, the VA physician assistant noted that the Veteran's obstructive sleep apnea was first diagnosed in August 2010 (after his military service), that his service treatment records were negative for a diagnosis of obstructive sleep apnea or apparent complaints thereof, and that his post-service VA treatment records from 2005 through 2010 did not reveal any pertinent complaints until July 2010.  Regarding the lay statements from the Veteran's two fellow soldiers, mother, and wife, the VA physician assistant noted that sleep apnea could not be diagnosed based solely on a history of snoring and periodic breathing, and that snoring (a common and almost universal phenomenon in adults) could be a sign of a condition associated with increased upper airway resistance or could occur independently.  The Board notes that the VA physician assistant did not provide adequate rationale to address the lay testimony regarding the Veteran's frequent stoppage of breathing in addition to his snoring while in service, and such opinion did not take into account the Veteran's MOS duties and work schedule as an air traffic controller in service.  In light of the inadequacies of this February 2013 VA medical opinion, a new opinion (with examination) is necessary.

At his July 2015 hearing, the Veteran reiterated the contentions outlined above, including with regard to the stress and schedule of his in-service job as an air traffic controller and his belief that these duties caused him to develop obstructive sleep apnea beginning in service.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a sleep apnea examination of the Veteran to ascertain the nature and likely etiology of his current obstructive sleep apnea.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify the most likely etiology for the Veteran's obstructive sleep apnea.  Specifically, the examiner must opine as to whether it is at least as likely as not (a 50% or better probability) that such disability is related to any event, injury or disease in service, to include the Veteran's MOS duties and work schedule as an air traffic controller in service (and taking into account the lay testimony regarding his frequent snoring and stoppage of breathing while sleeping in service).

The examiner must provide a detailed history or etiology and explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, medical literature, and prior medical opinions, as appropriate.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for service connection for obstructive sleep apnea.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

